Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of September 30, 2014, by ENTERPRISE PRODUCTS
PARTNERS L.P., a Delaware limited partnership (the “Guarantor”), is in favor of
CITIBANK, N.A., as Administrative Agent (the “Agent”) for the several lenders (
“Lenders”) that are or become parties to the Credit Agreement defined below.

W I T N E S S E T H:

WHEREAS, Enterprise Products Operating LLC (“Borrower”) has entered into that
certain 364-Day Revolving Credit Agreement of even date herewith among Borrower,
Administrative Agent, and the Lenders party thereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, one of the terms and conditions stated in the Credit Agreement for the
making of the loans described therein is the execution and delivery to the Agent
for the benefit of the Lenders of this Guaranty Agreement;

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement, (ii) to induce the Lenders, at any time or from time to time,
to loan monies, with or without security to or for the account of Borrower in
accordance with the terms of the Credit Agreement, (iii) at the special
insistence and request of the Lenders, and (iv) for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor hereby agrees as follows:

ARTICLE 1

General Terms

Section 1.1 Terms Defined Above. As used in this Guaranty Agreement, the terms
“Agent”, “Borrower”, “Credit Agreement”, “Guarantor” and “Lenders” shall have
the meanings indicated above.

Section 1.2 Certain Definitions. As used in this Guaranty Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:

“Guarantor Claims” shall have the meaning indicated in Section 4.1 hereof.

“Guaranty Agreement” shall mean this Guaranty Agreement, as the same may from
time to time be amended, supplemented, or otherwise modified.

“Liabilities” shall mean (a) any and all Indebtedness of the Borrower pursuant
to the Credit Agreement, including without limitation (i) the unpaid principal
of and interest on the Loans, including without limitation, interest accruing
subsequent to the filing of a petition or other action concerning bankruptcy or
other similar proceeding, and (ii) payment of any other amount owed by the
Borrower under the Credit Agreement, including without limitation, fees and
indemnity payments, and (b) all renewals, rearrangements, increases, extensions
for any period, amendments, supplements, exchanges or reissuances in whole or in
part of the Indebtedness of Borrower under the Credit Agreement, or any other
documents or instruments evidencing any of the above.

Section 1.3 Credit Agreement Definitions. Unless otherwise defined herein, all
terms beginning with a capital letter which are defined in the Credit Agreement
shall have the same meanings herein as therein.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

The Guaranty

Section 2.1 Liabilities Guaranteed. Guarantor hereby irrevocably and
unconditionally guarantees in favor of the Agent for the benefit of the Lenders
the prompt payment of the Liabilities when due, whether at maturity or
otherwise.

Section 2.2 Nature of Guaranty. This Guaranty Agreement is an absolute,
irrevocable, completed and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Liabilities or any extension of credit already
or hereafter contracted by or extended to Borrower need be given to Guarantor.
This Guaranty Agreement may not be revoked by Guarantor and shall continue to be
effective with respect to debt under the Liabilities arising or created after
any attempted revocation by Guarantor and shall remain in full force and effect
until the Liabilities are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto no Liabilities may be
outstanding. Borrower and the Lenders may modify, alter, rearrange, extend for
any period and/or renew from time to time the Liabilities, and the Lenders may
waive any Default or Events of Default without notice to the Guarantor and in
such event Guarantor will remain fully bound hereunder on the Liabilities. This
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of the Liabilities is rescinded or must
otherwise be returned by any of the Lenders upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, all as though such payment had not been
made. This Guaranty Agreement may be enforced by the Agent and any subsequent
holder of any of the Liabilities and shall not be discharged by the assignment
or negotiation of all or part of the Liabilities. Guarantor hereby expressly
waives presentment, demand, notice of non-payment, protest and notice of protest
and dishonor, notice of Default or Event of Default, notice of intent to
accelerate the maturity and notice of acceleration of the maturity and any other
notice in connection with the Liabilities, and also notice of acceptance of this
Guaranty Agreement, acceptance on the part of the Agent for the benefit of the
Lenders being conclusively presumed by the Lenders’ request for this Guaranty
Agreement and delivery of the same to the Agent.

Section 2.3 Agent’s Rights. Guarantor authorizes the Agent, without notice or
demand and without affecting Guarantor’s liability hereunder, to take and hold
security for the payment of this Guaranty Agreement and/or the Liabilities, and
exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Agent in its
discretion may determine; and to obtain a guaranty of the Liabilities from any
one or more Persons and at any time or times to enforce, waive, rearrange,
modify, limit or release any of such other Persons from their obligations under
such guaranties.

 

2



--------------------------------------------------------------------------------

Section 2.4 Guarantor’s Waivers.

(a) General. Guarantor waives any right to require any of the Lenders to
(i) proceed against Borrower or any other person liable on the Liabilities,
(ii) enforce any of their rights against any other guarantor of the Liabilities,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Liabilities, (iv) have Borrower joined with Guarantor in any
suit arising out of this Guaranty Agreement and/or the Liabilities, or
(v) pursue any other remedy in the Lenders’ powers whatsoever. Except as
provided in the Credit Agreement, the Lenders shall not be required to mitigate
damages or take any action to reduce, collect or enforce the Liabilities, and
the failure to so mitigate or take any such action shall not release the
Guarantor from this Guaranty Agreement. Guarantor waives any defense arising by
reason of any disability, lack of authority or power, or other defense (other
than payment in full of the Liabilities) of Borrower or any guarantor of the
Liabilities, and shall remain liable hereon regardless of whether Borrower or
any other guarantor be found not liable thereon for any reason. Whether and when
to exercise any of the remedies of the Lenders under the Credit Agreement shall
be in the sole and absolute discretion of the Agent, and no delay by the Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to the Guarantor’s liability under this Guaranty Agreement. To the
extent allowed by applicable law, the Guarantor hereby waives any good faith
duty on the part of the Agent in exercising any remedies provided in the Credit
Agreement.

(b) Subrogation. Until the Liabilities have been paid in full, the Guarantor
waives all rights of subrogation or reimbursement against the Borrower, whether
arising by contract or operation of law (including, without limitation, any such
right arising under any federal or state bankruptcy or insolvency laws) and
waives any right to enforce any remedy which the Lenders now have or may
hereafter have against the Borrower, and waives any benefit or any right to
participate in any security now or hereafter held by the Agent or any Lender.

Section 2.5 Maturity of Liabilities; Payment. Guarantor agrees that if the
maturity of any of the Liabilities is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Guaranty
Agreement without demand or notice to Guarantor. Guarantor will, forthwith upon
notice from the Agent, pay to the Agent the amount due and unpaid by Borrower
and guaranteed hereby. The failure of the Agent to give this notice shall not in
any way release Guarantor hereunder.

Section 2.6 Agent’s Expenses. If Guarantor fails to pay the Liabilities after
notice from the Agent of Borrower’s failure to pay any Liabilities at maturity,
and if the Agent obtains the services of an attorney for collection of amounts
owing by Guarantor hereunder, or obtaining advice of counsel in respect of any
of its rights under this Guaranty Agreement, or if suit is filed to enforce this
Guaranty Agreement, or if proceedings are had in any bankruptcy, receivership or
other judicial proceedings for the establishment or collection of any amount
owing by Guarantor hereunder, or if any amount owing by Guarantor hereunder is
collected through such proceedings, Guarantor agrees to pay to the Agent the
Agent’s reasonable attorneys’ fees.

Section 2.7 Liability. It is expressly agreed that the liability of the
Guarantor for the payment of the Liabilities guaranteed hereby shall be primary
and not secondary.

Section 2.8 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following to
the fullest extent

 

3



--------------------------------------------------------------------------------

permitted by law, and agrees that Guarantor’s obligations under this Guaranty
Agreement shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives any rights (including without
limitation rights to notice) which Guarantor might otherwise have as a result of
or in connection with any of the following:

(a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration, rearrangement, exchange or reissuance of all or any part
of the Liabilities or the Credit Agreement or any instrument executed in
connection therewith, or any contract or understanding between Borrower and any
of the Lenders, or any other Person, pertaining to the Liabilities;

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to Borrower or Guarantor or any
Person liable on the Liabilities;

(c) Condition of Borrower or Guarantor. The insolvency, bankruptcy arrangement,
adjustment, composition, liquidation, disability, dissolution, death or lack of
power of Borrower or Guarantor or any other Person at any time liable for the
payment of all or part of the Liabilities; or any dissolution of Borrower or
Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor, or any changes in the shareholders, partners, or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor;

(d) Invalidity of Liabilities. The invalidity, illegality or unenforceability of
all or any part of the Liabilities, or any document or agreement executed in
connection with the Liabilities, for any reason whatsoever, including without
limitation the fact that the Liabilities, or any part thereof, exceed the amount
permitted by law, the act of creating the Liabilities or any part thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Liabilities acted in excess of their authority, the
Liabilities violate applicable usury laws, the Borrower has valid defenses
(other than payment in full of the Liabilities), claims or offsets (whether at
law, in equity or by agreement) which render the Liabilities wholly or partially
uncollectible from Borrower, the creation, performance or repayment of the
Liabilities (or the execution, delivery and performance of any document or
instrument representing part of the Liabilities or executed in connection with
the Liabilities, or given to secure the repayment of the Liabilities) is
illegal, uncollectible, legally impossible or unenforceable, or the Credit
Agreement or other documents or instruments pertaining to the Liabilities have
been forged or otherwise are irregular or not genuine or authentic;

(e) Release of Obligors. Any full or partial release of the liability of
Borrower on the Liabilities or any part thereof, of any co-guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Liabilities or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Liabilities in full without assistance or support of any other Person, and
Guarantor has not been induced to enter into this Guaranty Agreement on the
basis of a contemplation, belief,

 

4



--------------------------------------------------------------------------------

understanding or agreement that other parties other than the Borrower will be
liable to perform the Liabilities, or the Lenders will look to other parties to
perform the Liabilities.

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Liabilities;

(g) Release of Collateral, etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Liabilities;

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i) Status of Liens. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Liabilities shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by Guarantor that Guarantor is not entering
into this Guaranty Agreement in reliance on, or in contemplation of the benefits
of, the validity, enforceability, collectability or value of any collateral for
the Liabilities;

(j) Payments Rescinded. Any payment by Borrower to the Lenders is held to
constitute a preference under the bankruptcy laws, or for any reason the Lenders
are required to refund such payment or pay such amount to Borrower or someone
else; or

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Credit Agreement, the Liabilities, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Liabilities pursuant to the terms hereof; it being the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Liabilities when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Liabilities.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

Representations and Warranties

Section 3.1 By Guarantor. In order to induce the Lenders to accept this Guaranty
Agreement, Guarantor represents and warrants to the Lenders (which
representations and warranties will survive the creation of the Liabilities and
any extension of credit thereunder) that:

(a) Benefit to Guarantor. Guarantor’s guaranty pursuant to this Guaranty
Agreement reasonably may be expected to benefit, directly or indirectly,
Guarantor.

(b) Existence. Guarantor is a limited partnership, duly organized and legally
existing under the laws of the jurisdiction of its organization and is duly
qualified in all jurisdictions wherein the property owned or the business
transacted by it makes such qualification necessary, except where the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect.

(c) Power and Authorization. Guarantor is duly authorized and empowered to
execute, deliver and perform this Guaranty Agreement and all action on
Guarantor’s part requisite for the due execution, delivery and performance of
this Guaranty Agreement has been duly and effectively taken.

(d) Binding Obligations. This Guaranty Agreement constitutes a valid and binding
obligation of Guarantor, enforceable in accordance with its terms (except that
enforcement may be subject to any applicable bankruptcy, insolvency or similar
laws generally affecting the enforcement of creditors’ rights).

(e) No Legal Bar. This Guaranty Agreement will not violate any provisions of
Guarantor’s organizational documents or any contract, agreement, law,
regulation, order, injunction, judgment, decree or writ to which Guarantor is
subject.

(f) No Consent. Guarantor’s execution, delivery and performance of this Guaranty
Agreement does not require the consent or approval of any other Person,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof.

(g) Solvency. The Guarantor hereby represents that (i) it is not insolvent as of
the date hereof and will not be rendered insolvent as a result of this Guaranty
Agreement, (ii) it is not engaged in business or a transaction, or about to
engage in a business or a transaction, for which any property or assets
remaining with such Guarantor is unreasonably small capital, and (iii) it does
not intend to incur, or believe it will incur, debts that will be beyond its
ability to pay as such debts mature.

Section 3.2 No Representation by Lenders. Neither the Lenders nor any other
Person has made any representation, warranty or statement to the Guarantor in
order to induce the Guarantor to execute this Guaranty Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

Subordination of Indebtedness

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligation of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower arising as a result of
subrogation or otherwise as a result of Guarantor’s payment of all or a portion
of the Liabilities. Until the Liabilities shall be paid and satisfied in full
and Guarantor shall have performed all of its obligations hereunder, Guarantor
shall not receive or collect, directly or indirectly, from Borrower or any other
party any amount upon the Guarantor Claims if an Event of Default exists at the
time of such receipt or collection.

Section 4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, the Lenders shall have the right to prove their
claim in any proceeding, so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian, dividends and
payments which would otherwise be payable upon Guarantor Claims up to the amount
of the Liabilities. Guarantor hereby assigns such dividends and payments to the
Lenders up to the amount of the Liabilities. Should the Agent or any Lender
receive, for application upon the Liabilities, any such dividend or payment
which is otherwise payable to Guarantor, and which, as between Borrower and
Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Liabilities, Guarantor shall become subrogated to the
rights of the Lenders to the extent that such payments to the Lenders on the
Guarantor Claims have contributed toward the liquidation of the Liabilities, and
such subrogation shall be with respect to that proportion of the Liabilities
which would have been unpaid if the Agent or a Lender had not received dividends
or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. In the event that notwithstanding Sections
4.1 and 4.2 above, Guarantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, Guarantor agrees to hold in
trust for the Lenders an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Agent, and Guarantor covenants promptly to pay the
same to the Agent.

Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Liabilities,
regardless of whether such encumbrances in favor of Guarantor, the Agent or the
Lenders presently exist or are hereafter created or attach. Without the prior
written consent of

 

7



--------------------------------------------------------------------------------

the Lenders, Guarantor shall not (a) exercise or enforce any creditor’s right it
may have against the Borrower, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.

Section 4.5 Notation of Records. All promissory notes of the Borrower accepted
by or held by Guarantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this Guaranty
Agreement.

ARTICLE 5

Miscellaneous

Section 5.1 Successors and Assigns. This Guaranty Agreement is and shall be in
every particular available to the respective successors and assigns of the Agent
and the Lenders and is and shall always be fully binding upon the legal
representatives, heirs, successors and assigns of Guarantor, notwithstanding
that some or all of the monies, the repayment of which is guaranteed by this
Guaranty Agreement, may be actually advanced after any bankruptcy, receivership,
reorganization, death, disability or other event affecting Guarantor.

Section 5.2 Notices. Any notice or demand to Guarantor under or in connection
with this Guaranty Agreement may be given and shall conclusively be deemed and
considered to have been given and received in accordance with Section 9.01 of
the Credit Agreement, addressed to Guarantor at the address on the signature
page hereof or at such other address provided by the Guarantor to the Agent in
writing.

Section 5.3 Construction. This Guaranty Agreement is a contract made under and
shall be construed in accordance with and governed by the laws of the State of
New York.

Section 5.4 Invalidity. In the event that any one or more of the provisions
contained in this Guaranty Agreement shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Guaranty
Agreement.

Section 5.5 Liability of General Partner and Manager. It is hereby understood
and agreed that Enterprise Products Holdings LLC, the general partner of the
Guarantor, shall have no personal liability, as general partner or otherwise,
for the payment of the Liabilities or any amount owing or to be owing hereunder.

Section 5.6 ENTIRE AGREEMENT. THIS WRITTEN GUARANTY AGREEMENT EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE AGENT, THE LENDERS AND THE
GUARANTOR AND SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THIS WRITTEN GUARANTY
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

8



--------------------------------------------------------------------------------

Section 5.7 Submission to Jurisdiction. The Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Agreement, or for recognition or
enforcement of any judgment, and the Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Agreement shall affect any right that
the Administrative Agent may otherwise have to bring any action or proceeding
relating to this Guaranty Agreement against the Guarantor or its properties in
the courts of any jurisdiction. The Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement in any court referred to above. The Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. The
Guarantor irrevocably consents to service of process in the manner provided for
notices in Section 5.2 above. Nothing in this Guaranty Agreement will affect the
right of Administrative Agent or any Lender to serve process in any other manner
permitted by law.

SECTION 5.8 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT, ANY LENDER OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND ADMINISTRATIVE AGENT, BY ITS ACCEPTANCE HEREOF,
HAVE BEEN INDUCED TO ENTER INTO OR ACCEPT THIS GUARANTY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9



--------------------------------------------------------------------------------

WITNESS THE EXECUTION HEREOF, as of the date first above written.

 

ENTERPRISE PRODUCTS PARTNERS L.P., a Delaware limited partnership By:  
Enterprise Products Holdings LLC,   General Partner By:  

/s/ Bryan F. Bulawa

  Bryan F. Bulawa   Senior Vice President and Treasurer 1100 Louisiana Street,
10th Floor Houston, Texas 77002

 

10